Case 1:17-cv-09343-JGK Document 73 Filed 01/12/21 Page 1 of 2




 January 11, 2021

 Via ECF

 The Honorable John G. Koeltl
 United States District Court for the
  Southern District of New York
 Daniel Patrick Moynihan United States
  Courthouse
 500 Pearl St.
 New York, NY 10007


        Re:    Freedom of the Press Found. v. DOJ, Case No. 1:17-cv-
               9343-JGK (S.D.N.Y.)

 Dear Judge Koeltl,

    Pursuant to the Court’s October 27, 2020 scheduling order, ECF No.
 71, I write on behalf of both parties to update the Court on the status of
 negotiations over attorney’s fees and expenses.

    Under Federal Rule of Civil Procedure 54(d), a party has fourteen
 days after the entry of judgment to file a motion for fees and expenses.
 Because the Clerk of Court entered judgment in this matter on October
 13, 2020, Plaintiffs originally had until October 27, 2020 to file their
 motion.

    On October 21, Plaintiffs requested an extension of this deadline to
 allow the parties time to consider whether they intended to appeal. On
 October 27, the Court granted Plaintiff’s request and ordered the
 parties to file an update with the Court on the status of fee negotiations
 within thirty days after the resolution of any appeals, or, in the event
 that neither party appealed, within thirty days after the expiration of
 the parties’ time to file an appeal. ECF No. 71.
      Case 1:17-cv-09343-JGK Document 73 Filed 01/12/21 Page 2 of 2




          On December 14, 2020, the time allotted for filing an appeal expired,
       and neither party appealed. Thus, under the Court’s scheduling order,
       the parties are to provide an update to the Court on the status of their
       negotiations by today, January 11, 2021.

          The parties’ efforts to reach an agreement on attorney’s fees and
       expenses remain ongoing. On January 8, 2021, Plaintiffs conveyed a
       proposal to counsel for Defendants for a settlement agreement
       regarding attorney’s fees. To allow Defendants the opportunity to
       consider and respond to this proposal, the parties respectfully request
       additional time to continue negotiations and propose that they again
       update the Court on the status of fee negotiations in thirty days, by
       Wednesday, February 10, 2021. This is the second request for an
       extension of this deadline.

                                        Respectfully,

                                         /s/ Anna Diakun
                                        Anna Diakun (AD-0327)
                                        Alex Abdo (AA-0527)
                                        Knight First Amendment Institute at
                                          Columbia University
                                        475 Riverside Drive, Suite 302
                                        New York, NY 10115
                                        anna.diakun@knightcolumbia.org
                                        (646) 745-8500




Application granted.
SO ORDERED.
                           /s/ John G. Koeltl
New York, New York           John G. Koeltl
January 12, 2021                 U.S.D.J.




                                          2
